Name: 2000/549/EC: Decision of the European Parliament of 6 July 2000 closing the accounts of the sixth, seventh and eighth European Development Funds for the 1998 financial year
 Type: Decision
 Subject Matter: budget;  cooperation policy;  accounting
 Date Published: 2000-09-16

 Avis juridique important|32000D05492000/549/EC: Decision of the European Parliament of 6 July 2000 closing the accounts of the sixth, seventh and eighth European Development Funds for the 1998 financial year Official Journal L 234 , 16/09/2000 P. 0041 - 0043 Official Journal 121 , 24/04/2001 P. 0359 - 0362Decision of the European Parliamentof 6 July 2000closing the accounts of the sixth, seventh and eighth European Development Funds for the 1998 financial year(2000/549/EC)THE EUROPEAN PARLIAMENT,Having regard to Article 276 of the EC Treaty,Having regard to Article 89 of the Financial Regulation, under which each Community Institution is required to take all appropriate steps to take action on the comments appearing in the decisions giving discharge,Whereas under the same article the institutions are also required to report, at Parliament's request, on the measures taken in the light of these comments and, in particular, on the instructions given to those of their departments which are responsible for the implementation of the budget,Having regard to the recommendation of the Council of 13 March 2000 (C5-0154/2000),Having regard to the report of the Committee on Budgetary Control (A5-0167/2000),1. Notes that the authorised revenue and expenditure for the 1998 financial year amounted to EUR 1469 million;2. Notes that the balance sheets and use of resources for the sixth, seventh and eighth EDF at 31 December 1998 were as follows:BALANCE SHEET OF SIXTH EDF AT 31 DECEMBER 1998>TABLE>>TABLE>USE OF RESOURCES - SIXTH EDF AT 31 DECEMBER 1998Breakdown of funds>TABLE>BALANCE SHEET OF SEVENTH EDF AT 31 DECEMBER 1998>TABLE>>TABLE>USE OF RESOURCES - SEVENTH EDF AT 31 DECEMBER 1998Breakdown of funds>TABLE>BALANCE SHEET OF EIGHTH EDF AT 31 DECEMBER 1998>TABLE>>TABLE>USE OF RESOURCES - EIGHTH EDF AT 31 DECEMBER 1998Breakdown of funds>TABLE>3. Closes the accounts relating to the implementation of the sixth, seventh and eighth EDF for the 1998 financial year.4. Instructs its President to forward this decision to the Commission, the Council, the Court of Justice, the Court of Auditors, the European Investment Bank and to each of the other relevant Community bodies, and to have them published in the Official Journal of the European Communities (L series).The Secretary-GeneralJulian PriestleyThe PresidentNicole Fontaine